DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on 07/28/2022.
Status of the Claims:
Claim(s) 1-4, 7, 11-14 has/have been amended.
Claim(s) 17 has/have been canceled.
Claim(s) 1-16 and 18-20 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.
	
	Allowable Subject Matter
Claim(s) 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system of estimating ambient light, comprising: 
a region of interest (ROI) selector that determines at least one ROI on the image; 
an occupancy detector that determines existence status of an object disposed on the at least one ROI; and 
an ambient light estimator that estimates illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image; 
wherein the occupancy detector comprises a status detector that determines the existence status of the ROI when motion of the object is detected.

Regarding claim(s) 2-10, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method of estimating ambient light, comprising: 
(c) determining existence status of an object disposed on the at least one ROI; and 
(d) estimating illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image; 
wherein the step (c) comprises a step of determining the existence status of Page 4 of 10Application No. 16/871,818Docket: HI9162PReply to Office Action of July 19, 2022 the ROI when motion of the object is detected.

Regarding claim(s) 12-16 and 18-20, claim(s) depend from independent claim 11 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698   

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698